 190DECISIONS OFNATIONALLABOR RELATIONS BOARDFontaine Truck Equipment CompanyandAluminumWorkers International Union,AFL-CIO. Cases10-CA-8313, 10-CA-8338, and 10-RC-8135September17, 1971DECISION AND ORDER REMANDINGPROCEEDING TO TRIAL EXAMINERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn February 19, 1971, Trial Examiner William J.Brown issued his Decision in the above-entitledconsolidated proceeding, finding that Respondenthad engaged in and was engaging in certain unfairlabor practices within the meaning of the NationalLabor Relations Act, as amended, and recommend-ing that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthatRespondent had not engaged in other unfairlabor practices alleged in the complaint and recom-mended that the complaint be dismissed as to suchalleged violations. The Trial Examiner further foundthat certain conduct of Respondent, after the petitioninCase 10-RC-8135 was filed, interfered with theelectionwhich had been conducted pursuant to aStipulation for Certification Upon Consent Electionand recommended that the election be set aside andthata second election be directed.' Thereafter,Respondent filed timely exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has considered the rulings of the TrialExaminer made at the hearing and, with the exceptionnoted below, finds that no prejudicial error wascommitted. Except as modified below, those rulingsare hereby affirmed. The Board has duly consideredthe entire record in this proceeding, including theTrial Examiner's Decision, the exceptions, and thebrief, and finds as follows:Gardner's testimony:The Trial Examiner found,inter alia,that Respondent interfered with the electionand violated Section 8(a)(1) and (3) through ForemanGunter's threat to employee Gardner and by dis-charging Gardner. These findings were based essen-iWe note that the Trial Examiner'sDecision inadvertently states thatthe Petitioner had won the electionby a 73-55 vote The TrialExaminer'sDecision is hereby corrected to show the Petitioner failed to receive amajorityby a 73-55 vote2See,eg,WaltonManufacturingCompany,124NLRB 1331, cfCaliforniaLingerieInc,129 NLRB 9123US v White,401 U S 745, 753. SeealsoOsbornvUS385 U S. 323,tially on Gardner's testimony, which was contradictedby Respondent's witnesses but credited by the TrialExaminer.At the hearing, Respondent, in defense of theseallegations, sought to introduce a tape recordingmade at Gardner's discharge interview. Although theauthenticity of the recording was not questioned, theTrial Examiner excluded it because Gardner was notinformed that the discussion was being recorded.Respondent excepts to this finding on grounds thatthe excluded evidence bears materially on Gardner'scredibility and was improperly rejected.We findmerit in Respondent's exception.The Board has admitted tape recordings, expressingits reluctance based on the possibility of alteration.2There is no contention that this tape has been altered.The Board has never excluded such evidence ona perse basis. Here the Trial Examiner's ruling was basedsolely on the ground that Gardner was not advisedthat the discharge interview was being transcribed.However, the Supreme Court, in acriminal case,recently upheld the admissibility of tapes even thoughoffered against a party lacking knowledge that hisconversation was being recorded. As stated by theCourt ". . . [we should not] be too ready to erectconstitutionalbarriers to relevant and probativeevidence which is also accurate and reliable."3 Fromthe foregoing, it appears that the evidence offered byRespondent was not subject to exclusion on theground relied on by the Trial Examiner. Accordingly,and as the tape might be regarded as a cogentconsiderationinassessingthecredibility issuesunderlying the findings based on Gardner's testimo-ny, we shall remand these issues to the Trial Examinerfor consideration of the excluded tape with respect tohis findings in this regard.4Objection 3:The Trial Examiner, in recommendingthat the election be set aside, relied in part on thePetitioner's Objection 3, as well as the aforedescribedunfair labor practices. We find, however, that Objec-tion 3 should be overruled. We have examined thepamphlet,which the Trial Examiner found wasdistributed by Respondent's supervisors, entitled "IAm the Union I Am Your Friend," and we find that itis not coercive in nature and that it does not providegrounds for setting the election aside.5ORDERIt is hereby ordered that this proceeding be, and itLopez v.U.S, 373 U.S. 427.4We shall deferconsideration of Respondent's exceptions pertaining toviolationsfound by the Trial Examiner but not covered by ourremand.5Only one pamphlet, "I Am the Union I Am Your Friend," is nowbeforeus for consideration,since findings as to the distribution of theother pamphlets were not made, and no exceptions theretoweretaken byPetitioner193 NLRB No. 30 FONTAINE TRUCK EQUIPMENT CO.191hereby is, remanded to Trial Examiner William J.Brown for the consideration of the recorded conversa-tion in connection with the credibility determinationsinvolving employee Talmadge Gardner and for thepreparation and issuance of a Supplemental TrialExaminer's Decision, setting forth findings of fact andconclusions of law and recommendations with respectto unfair labor practices alleged in the complaint andconduct affecting the election based on said testimo-ny. Copies of such Supplemental Trial Examiner'sDecision shall be served on all parties, after which theprovisions of Sections 102.46 and 102.114 of theBoard's Rules and Regulations Series 8, as amended,shall be applicable.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This consolidatedproceeding under Sections 9 and 10 of the National LaborRelations Act, as amended, hereinafter referred to as the"Act," came on to be heard at Haleyville, Alabama, onNovember 4, 5, and 6, 1970.1 The petition in Case10-RC-8135 had been filed February 25, by the above-captionedCharging Party-Petitioner, hereinafter some-times referred to as the "Union," and an election conductedon April 24 pursuant to stipulation of the parties enteredinto and approved by the Regional Director on March 27.2The charge of unfair labor practices herein was filed by theUnion on May 4 and the complaint herein issued July 29; italleged, and the duly-filed answer of the Company3 deniedthe commission of unfair labor practices defined in Section8(a)(1) and (3) of the Act.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Subsequent to the close of thehearing briefs were received from the Company and theUnion and have been fully considered. On the entire recordherein and on the basis of my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings and evidence establish and I find that theCompany is a corporation organized and existing underand by virtue of the laws of the State of Alabama with anoffice and place of business at Haleyville, Alabama, whereitisengaged in the manufacture and sale of truckequipment. During the calendar year preceding issuance ofthe complaint herein, admittedly a representative period,the Company sold and shipped finished products valued inexcess of $50,000 and shipped directly to customers locatedoutside the State of Alabama. I find, as the Companyconcedes, that it is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that theUnion is a labor organization within the purview of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES AND OBJECTIONSTO THE ELECTIONA.Introduction to the IssuesThis case concerns events occurring during the course ofa Union campaign to organize production and mainte-nance workers of the Company. The Union campaigncommenced sometime late in 1969 and led to the April 24election above referred to. The Complaint alleges and theanswer denied unfair labor practices in the nature ofcoercive interrogation of employees concerning their ownand other employees' Union activity, threats of reprisal forparticipation in Union activity, solicitation of espionage,restraintson conversation, and the discriminatory dis-charge of three employees in reprisal for their activity onbehalf of the Union.B.The Unfair LaborPractices1.Interference,restraint,and coerciona.Interrogation(1) Jimmy GunterGunter has been at all material times a foreman of theCompany's bulk division department and a supervisorwithin the purview of Section 2(11) of the Act. TheComplaint alleges and the answer denies that on fourspecified dates between November 13, 1969, and April 21Gunter interrogated employees respecting their own andother employees' activity and sympathy for the Union.Talmadge Gardner, who acted as the Union's chiefemployee assistant in the organizational campaign, testifiedthat some time in November or early December1969Gunter approached him at work and asked how he feltabout a union. While Gunter denied ever questioningGardner along these lines and Gardner was considerablyconfused about the precise time of the conversation, I creditGardner's testimony and find that on or about November13, 1969, Gunter questioned him as to Union activity in theplant and thereby engaged in an unfair labor practicewithin the scope of Section 8(a)(1) of the Act.With respect to the allegations of the complaint to theeffect that Gunter questioned employees concerning Unionactivity on or about March 10, April 7, and April 21, saidiDates hereinafter, unless otherwise noted, relate to the calendar year19702The results of the election were 73 votes for and 55 against UnionrepresentationObjections to conduct affecting the results of the electionwere filed by the Union on April 27 and hearing thereon consolidated withhearing on the issues in the Complaint cases3Sometimesreferred to by the General Counselas"FontaineEquipment Company," andsometimeshereinafter referredtoas the"Company " 192DECISIONSOF NATIONALLABOR RELATIONS BOARDdates running from 3 days to 6 weeks prior to the election,General Counsel apparently4 relies on the testimony offormer employee Albright5 and that of employee DuBoise.Albright testified that 6 weeks before the election Gunterasked him what he thought of the Union campaignliteratureand, when he expressed a favorable opinion, toldhim he had better watch the Unionas itcould causetrouble.DuBoise, a thoroughly credible witness who wasnot cross-examinedby the Company counsel, testified that2weeks before the election Gunter asked him what hethought of the Union and, when he denied having anopinion, was told by Gunter that Gunter was opposed to it.Although Gunter denied questioning employees I credit theaccounts of Albright and DuBoise and find that Gunterquestioned them in a manner constituting interference,restraint, and coercion within the purview of Section8(a)(1)of the Act.(2) Joe AderholtAderholt, foreman in the finishing shop for 5 1/2 out ofhis 7 years service with the Company, is alleged to haveinterrogated employees concerningUnion activity onMarch 30, some 3 weeks prior to the election. I agree withthe contention in the Company brief that there is noevidence to substantiate this allegation of the complaintand I credit Aderholt's testimony that he did not talk to anyemployees concerning the Union. I recommend dismissalof the allegations of the complaint respecting interrogationon the part of Aderholt.(3) JamesArley HarperHarper,a welding foreman and an admitted supervisor, isalleged to have interrogated employees concerning theirown and other employees'activities on behalfof the Unionon or aboutMarch 10 and 19 and April14 and23. LarryBaker, alleged in the complaint to have been discriminatori-lydischarged,testified that inMarchand April Harperfrequentlyasked him what he thought about the Union,such talks occurring two and three times aday throughoutthe period preceding the election.James Hicks, also analleged discriminatee,testified that sometime in the periodpreceding the election Harper questioned him concerninghis feelings respecting the Union.I credit Baker's testimonyin this matter and find that Harper interrogated him in amanner constituting interference,restraint,and coercionunder theAct. I creditHarper'sdenial of unlawfulinterrogation of Hicks.(4)BillyBrooksBrooks, millwright foreman and concededly a supervisor,isalleged to have unlawfully interrogated employeesconcerningUnion activities on April 22. James Hickstestified that 2 or 3 days before the election Brooks askedhim and two other employees what they thought about theUnion and added some disparaging remarks concerningunions.Brooks conceded that he discussed working4Neither oral argument nor a written brief was submitted by GeneralCounselThe testimony of the witness Hicks is too indefinite to form abasis of any finding of interrogation by Gunterconditions at the Company's Birmingham operation butdenied questioning employees as to their Union sympathyor activity. I credit his denial and recommend dismissal ofthe allegations of the complaint in this respect.(5)Richard NormanNorman, plant manager, is alleged to have interrogatedemployees concerning Union activities on April 22, 2 daysbefore the election. As is more fully discussed hereinafter,the Union, on April 20, sent a telegram to Plant ManagerNorman stating that on April 18 a Company foremanthreatened Gardner at his home. At the meeting of April 22inNorman's office which terminated in the discharge ofGardner, Norman questioned Gardner as to the identity ofthe foreman involved. This question by Norman appears tohave been no more than an attempt to get to the factsrelating to the charge contained in the Union's telegramand it cannot reasonably be concluded that this inquiryamounted to unlawful interrogation into employee Unionactivities. I recommend dismissal of this count of thecomplaint.b.ThreatsThe complaintallegesand the answer denies that on orabout March 10 and 12 in the plant and on or about April19 near an employee's home Gunter threatened employeeswith economic and other reprisals in efforts to deter theUnion organizational campaign. With respect to threats inthe plant, Gardner testified that about March 10 whilewaiting to use the plant crane Gunter accused him ofloafing and being outside of his workarea.He asserts thatwhen Gunter soon thereafter gave him a disciplinary slipfor the incident, he accused Gunter of believing that he wasthe one who started the Union, to which Gunter replied,according to Gardner, that he did not care who started it,he was going to stop it. Gunter denied the threat attributedto him concerning stopping the Union drive. I creditGunter'saccount and recommend dismissal of theallegations of the complaint in this respect.With respect to allegations of threats on or about April 19in and about the vicinity of an employee's home, Gardnertestified that on the Saturday before the election,vizApril18, the day after he started wearing a Union pencil holder,Gunter drove up to his house where Gardner was mowingthe lawn and after asking him how he liked hisjob, said thatunless he changed his mind about the Union it might not bewise for him to go back. Although Gunter denied thisaccusation, I credit Gardner's testimony and find that onthe occasion in question Gunter threatened Gardner withreprisals forUnion activity and thereby the Companyengaged in unfair labor practices defined in Section 8(a)(1)of the Act.c.Solicitation of espionageThe complaintallegesthat on or about April 21 Guntersolicited employeesto ascertainthe Union sympathy and5Albright, the Unionelection observer,left theCompany's employJune 26 FONTAINE TRUCKactivity of other employees. Larry Baker, a firm Unionsupporter, testified that in the week of the election, Gunter,one of his supervisors, came to him at work and asked himto find out how employee James Nichols stood respectingthe Union. Gunter, according to Baker, later asked for areport and when he told Gunter that he thought Nicholswas against the Union Gunter said that he hoped Nicholshad learned a lesson at Richmond Industries. AlthoughGunter denied this account, I credit the testimony of Bakerand find that the Company, through Gunter, engaged inunfair labor practices in this episode.d.Restraints on conversationIt is alleged in the complaint and denied in the answerthaton or about May 7 Gunter restrained certainemployees in the plant from conversations in order todiscourage Union membership or activity. General Counselapparently relies on the testimony of former employeesBaker, Hicks, and Lanier. Baker testified that on May 6,while he was working with Hicks, Lanier came by andstarted a conversation. Gunter came by and told Hicks andBaker he would fire them if they did not stop talking. Hicksessentially corroborated this account of Baker. Lanier,however, testified that on the occasion in question Gunterobserved them talking but said nothing. Whatever view istakenof the evidence it is clear that it does notpreponderate in favor of the conclusion that on thisoccasion the Company, through Gunter, restrained em-ployees from conversations in order to discourage supportof the Union. I recommend dismissal of this count of thecomplaint.2.Discriminationa.Talmadge GardnerGardner was hired by the Company as a welder inAugust 1969 and worked first under the supervision ofHarper then under that of Gunter until his discharge onApril 22. He signed a Union card late in 1969 and served asthe principal employee assistant to Union RepresentativeC. B. Hatton in the Union's organizational efforts amongemployees of the Company. Gardner was hired by theCompany while on layoff status from the Pullman Standardoperationat Birminghamwhere he was a member of theUnited Steelworkers and the Company knew of hismembership in that organization.Some 3 weeks after his hiring in at the Company,Gunter's wife needed costly surgery not covered by hishospitalization insurance with the Company, apparentlybecause of a waiting-period clause, and arrangements weremade for his recall by Pullman Standard so that the costsinvolved in his wife's surgery could be defrayed under hishospitalization insuranceat Pullman. Although Normanapproved only a 1-week leaveof absence on this occasion,Gardner was absent for about 3 weeks from September 15untilOctober 6, 1969. There were, apparently, no6The record gives no reason why the Union expected Gardner to beabsent Monday, April 20, he felt well enough to mow his lawn on Saturdayand apparently became unexpectedly ill on Monday, April 20EQUIPMENT CO.193objections from Companymanagementto the additionaltime off on this occasion.Gardner lost substantial time from work in the periodDecember 3 to December 12, 1969. The Company was notnotified of the reason for his absence until December 8,1969, when he explained that he had to take his wife toBirmingham for medical attention. On December 11, 1969,the Company learned through Gardner's brother-in-law, aCompany employee, that drink was at least partlyresponsible for Gardner's absence. Gunter and Normandecided at that time to terminate Gardner. This decisionwas revoked by Norman on December 13, 1969, whenGardner frankly confessed his weaknesses and pleaded foranother chance. Gardner apparently lost no time fromwork in the period December 15, 1969 until April except for1day in February when it was necessary to take his wife toBirmingham, apparently for medical treatment; on thisoccasion Gardner notified the Company of his absence andthe reason therefor.On Saturday, April 18, according to Gardner's testimony,Supervisor Gunter drove to Gardner's home where thelatter was mowing the lawn and told Gardner that unless hechanged his mind about the Union it might be unwise forhim to report back to work. Gardner reported this incidentto a Union representative and on Monday, April 20 theUnion sent the Company a telegram, Respondent's Exhibit14, informing it of the above-mentioned threat and advisingit that Gardner would report for work on Tuesday, April21.6 Sick on Monday and Tuesday, Gardner sent word inby employee Hill but apparently the latter gave no reasonforGardner's absence.When Gardner reported for workon Wednesday, April 22, he was summoned to Norman'soffice,where in a tape-recorded7 session attended byNorman, Superintendent Bradford, and Gunter, he wasdischarged for excessive absenteeism. Gardner's testimony,which I credit, is that when he attempted to explain hismost recent absence, Norman threw the Union telegram,Respondent'sExhibit 14, on the desk, asked whatsupervisor had threatened him, and discharged him.The record herein leaves me convinced that the Companyknew for some period prior to his discharge that Gardnerwas an activist in support of the Union campaign. I alsobelieve the evidence to preponderate in favor of theconclusion that he was discharged in reprisal for his supportof the Union. I reach this conclusion primarily on the basisof the linking by Norman of the discharge with the Uniontelegram. It seems to me that the weight of the evidence isthattheCompany rushed into an intemperate andunconsidered action apparently in extreme anger at theUnion telegram asserting a militant stand on behalf ofGardner who, as the Company could rightly feel, had beentreated with great consideration in the past. I believe theevidence preponderately to indicate that Gardner's dis-charge constituted an unfair labor practice within Section8(a)(3) and (1) of the Act.b.Larry BakerBaker was hired in 1964 and worked in the weldingrThe Examiner rejected the Company'soffer inevidence of thetranscription on the basis that only onepartyknew the discussion wasbeing recorded 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment under the supervision of Gunter and Harperuntilhisdischarge onMay 7. He signed a Unionauthorizationcard and solicited others to do the same; Icredit his testimony that in the months preceding theelection Harper questionedhim asto his views on Unionrepresentationand that he replied in a noncommittalfashion.Iam unconvinced that the record indicates anysolid basison which it might be inferred that the Companyknew of Baker's sympathy for and activity on behalf of theUnion.My conclusion in this regard is, in my opinion,supported by evidence indicating that on several occasionsprior to the election he was solicited by supervisors toreport to the Company on Union activities of certain otheremployees.The Company's disciplinary system is bottomed ondisciplinary action reports whichindicatethe nature of theparticular offense,the disciplinary action taken, and astatementof the penalty for repetition. The form of thereport provides a line for the employee's signature.8 OnMay 6Baker wasobserved by Gunter in conversation withfellow employee Lanier; according to Baker, Gunterthreatenedto fire him if he did not stop talking. On thefollowing day,May 7, Lanieragainengaged him inconversation,and again he was observed, this time byHarper, who gave hima warningticket to sign with thestatementthat directterminationwas entailed for refusal tosign.Baker thereupon asked for his accrued pay. Thisevidence quite clearly does not preponderate in favor of theconclusionthat Baker was discharged in reprisal for activityon behalf of the Union.c.James E HicksHicks was hired in November 1967 and worked as awelder under the supervision of Gunter and Harper untilhis termination on May 8. His activity on behalf of theUnion campaign was minimal,consisting of signing aUnion authorization card and soliciting one other employ-ee, apparently in the plant,to sign a card.As noted above Ido not credit his testimony, as against that of Foreman BillyBrooks, to the effect that Brooks questioned him as to hissentiments respecting the Union and that he told Brooksthat he favored the Union campaign.Iam convinced thatthe evidence fails to establish that the Company hadknowledge of his prounion sentiment at the time of hisdischarge on May 8. The evidence also indicates that Hickswas discharged for his refusal to sign a written reprimandcalling for a short period of suspension after being advisedthat refusal to sign meant discharge. The evidence does notpreponderate in favor of the conclusion that Hicks wasdischarged in reprisal for Union activities.C.TheObjections to ConductAffectingThe Resultsof theElectionObjection I is to the effect that supervisory employeesthreatened loss of employment and physical injury ifemployees continued activity on behalf of theUnion. Asnoted above,Ifind that on the Saturday preceding theelectionGunter drove to Gardner's home, asked Gardnerhow he liked his job, and then told him thatunless hechanged his mind about the Union it might not be wise forhim to go back to the plant. Gunter then, as I creditGardner's account, took off with wheels spinning. I findthistobe interpretable only as a threat against theemployment or physical security of Gardner and aninstance of conduct affectingthe resultsof the electionherein. Similarly, in view of the findings of discriminationin Gardner's discharge, I find Objection 4 to have merit.Objection 3 is to the effect that the Company, 6 daysbefore the election, distributed to employees as they lefttheir jobs at 3:30 p.m. a 15-page booklet labeled "I am theUnion-I am Your Friend." The Regional Director hasfound that the booklet constitutes a threat of plant closureand other reprisals and has referred to the undersignedTrial Examinerthe issueof Company responsibility for itspreparation and distribution.Much of the evidencerelating tothe preparation anddistribution of the pamphlet in questionis vague, confused,inconclusive, and hearsay. It is clear that the pamphlet inquestion was distributed to employees about 3:30 p.m. asthey left the plant on or about April 17.Gardner testified that shortly before theelectionemployee Austin gave him a copy of the bookletat a timewhen Supervisor Aderholt was nearby. Aderholt deniedever seeing a supervisor pass out thematerialin questionand there is no testimonyas toconversation amongAderholt,Gardner, and Gunter at the time. This isinsufficientto link the Company with the distribution of thebooklet to Gardner.Baker testified that Harper told him that CompanyEngineer Roberts had duplicated the booklet on a companymachine and that Norman had given permission for itsdistribution. Although Roberts denied the duplication andHarper deniedtelling BakerthatNorman had permittedthe distribution, I credit Baker's testimony. Also, I find ofgreatsignificancethe testimony of ex-employee Albright tothe effect that he observed Foremen Aderholt, Austin, andHutcheson with copies of the booklet which Austin washanding out to employees during the week before theelection.Ifind the evidence to fall short of establishing that theCompany was responsible for the writing or duplication ofthe pamphlet but clearly to preponderate in favor of theconclusion that the Company permitted distribution of thepamphlet and in fact performed, through supervisors, someof the distributionitself. I therefore find that Objection 3has meritand warrantssetting aside the electionherein.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, and there found to constitute unfair labor practices,occurring in connection with the operations of theCompany set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to8The form indicates that the employee's signature merely acknowledgesthat the employee has seen the report FONTAINE TRUCK EQUIPMENT CO.labor disputes burdening and obstructing such commerceand the free flow thereof.V. THE REMEDYIn view of the findings above set forth to the effect thattheCompany has engaged in unfair labor practicesaffecting commerce it will be recommended that it berequired to cease and desist therefrom and take suchaffirmative action as appears necessary and appropriate toeffectuate the policies of the Act. In view of the findings ofdiscriminatory discharge of employee Talmadge Gardner itwill be recommended that the Company be required tooffer him immediate and full reinstatement to his former ora substantially equivalent position and make him whole forloss of earnings in accordance with the remedial reliefpolicies ofF W. Woolworth Company,90 NLRB 289 andIsis Plumbing&Heating Company,138 NLRB 716. In viewof the findings of discriminatory discharge the cease-and-desist provisions hereof should be appropriately broad.N.L.R.B.v.EntwistleMfg. Co,120 F.2d532 (C.A.4). I alsoconclude that the election herein should be set aside andproceedings therein severed and remanded to the RegionalDirector for further proceedings.On the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act3.By coercively interrogating employees respectingtheir sympathy for or activity on behalf of the Union, theCompany has engaged in unfair labor practices within thescope of Section 8(a)(1) of the Act.4.By threatening an employee with reprisals as aconsequence of his support of the Union, the Company hasengaged in unfair labor practices within the scope ofSection 8(a)(1) of the Act.5.By soliciting an employee to ascertain and report onthe Union sympathy of another employee the Company hasengaged in unfair labor practices defined within Section8(a)(1) of the Act.6.By discriminatorily discharging employee Gardner inreprisalforhisactivityon behalf of the Union theCompany has engaged in unfair labor practices within thescope of Section 8(a)(3) and (1) of the Act.7.Union Objections 1, 3, and 4 to conduct affecting theresults of the election herein have merit and the electionshould be set aside and proceedings severed and remandedto the Regional Director for conduct of a second election atsuch time as in his discretion appears appropriate.8.Except as specifically otherwise found herein the9 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesio In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by195Companyhas not engaged in unfair labor practices allegedin the complaint.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 9ORDERFontaine Truck Equipment Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirsympathy respecting the Union.(b)Threatening employees with reprisals as a conse-quence of their support of the Union.(c)Soliciting employees to ascertain and report to theCompany concerning Union activities of fellow employees.(d) Discouraging membership in or support of the Unionor any other labor organization of its employees bydischarging or otherwise discriminating against them withrespect to hire, tenure or any term or condition ofemployment.(e)In any manner interfering with, restraining, orcoercing employees in their exercise of rights guaranteedunder Section 7 of the Act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Offer Talmadge Gardner immediate and full reins-tatement to his former or a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges and make him whole for loss of earnings in themanner setforth above in the section entitled "TheRemedy."(b)Preserve and upon request make available to theBoard or its agents for examination and copying all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and give effect to the backpayrequirements hereof.(c)Post at its Haleyville plant copies of the noticeattached hereto and marked "Appendix." 10 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, shall after being duly signed by an authorizedrepresentative of the Company be posted by it immediatelyon receipt and maintained by the Company for a period of60 consecutive days thereafter in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to ensure that said notices are not altered,defaced, or covered by other material.(d) Notify the Regional Director for Region 10 in writing,within 20 days from receipt of this Decision what steps havebeen taken to comply with the terms hereof.tlIT IS FURTHER RECOMMENDED that the complaint hereinOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify theRegional Director for Region 10, in writing, within 20 daysfrom the date of this Order,what steps the Respondent has taken tocomply herewith " 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe dismissed with respect to allegations therein of unfairlabor practices not herein specifically found to have beenengaged in.It is finally recommended that proceedings inthe representation case be severed and remanded to theRegional Director for further proceedings not inconsistentwith the findings herein.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWe hereby notify our employees that:WE WILLNOT coercively question our employeesconcerning their feelings with respect to AluminumWorkers International Union,AFL-CIO.WE WILLNOT threaten employees for supporting theabove-named Union.WE WILLNOT ask employees to find out and report tothe Company concerning the attitude of other employ-ees toward the above-named Union.WE WILL NOTdiscourage membership in the above-named or any other union by discharging or discrimi-nating against employees.WE WILLoffer Talmadge Gardner immediate andfull reinstatement to his former or an equivalent job andmake him whole for loss of pay resulting from ourdiscrimination against him.WE WILLNOT in any manner interfere with,restrainor coerce employees in the exercise of their right to joinor assist the above-named or any other union.DatedByFONTAINE TRUCKEQUIPMENTCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 1417CityFederalBuilding,2026 Second Avenue North,Birmingham, Alabama35203,Telephone205-325-3877.